Fowler, J.
(dissenting). I dissent from the method adopted by the court to protect the lien of the Gilbertson mortgage. In my opinion the court has unduly labored in its effort to bring about that result. The result had to- be accomplished of course. But there was no need to- go through the rigamaro-le of ordering sale on foreclosure of the $12,000 mortgage to effect it. The legacy of the note and mortgage to the ten children operated as payment or extinguishment of the note. Heaton v. Merchant’s Executors, 35 N. J. Eq. 561; Hobart v. Stone, 10 Pick. (Mass.) 215; Holmes v. Holmes, 36 Vt. 525. Extinguishment of the note satisfied or canceled the mortgage. The trial court should have so adjudged and dismissed the complaint for foreclosure of the $12,000 mortgage and foreclosed the Gilbertson mortgage on the cross complaint therefor. The opinion of the court applies the maxim that equity treats as done what ought to- have been done. The case of Brunn v. Schuett, 59 Wis. 260, 271, 18 N. W. 260, shows plainly what ought to- have been done. The simple and direct way to apply the maxim would be to apply it as above suggested. As said in the Brunn Case, supra, there should not have been “any foreclosure of the note and mortgage.” The judgment of the circuit court so far as it foreclosed the $12,000' mortgage should be reversed and dismissal ordered, just as was done in the Brunn Case.